Name: Commission Regulation (EEC) No 2085/80 of 31 July 1980 on the arrangements for imports into the United Kingdom of certain textile products originating in South Korea
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 203/ 10 Official Journal of the European Communities 5. 8 . 80 COMMISSION REGULATION (EEC) No 2085/80 of 31 July 1980 on the arrangements for imports into the United Kingdom of certain textile products originating in South Korea THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in certain third countries ('), as last amended by Regula ­ tion (EEC) No 2143/79 (2 ), and in particular Articles 11 and 15 thereof, Whereas Article 11 of Regulation (EEC) No 3059/78 lays down the conditions on which quantitative limita ­ tions may be established ; whereas imports into the United Kingdom of textile fabrics impregnated, coated, covered or laminated (category 100), origi ­ nating in South Korea, have exceeded the percentages fixed in paragraph 3 of the said Article ; Whereas in accordance with paragraph 5 of the said Article, South Korea was notified on 23 May 1980 of requests for consultations ; whereas following those consultations it is desirable to make the products in question subject to quantitative limitations for the years 1980 to 1982 ; Whereas paragraph 13 of the said Article 1 1 ensures that the quantitative limit is observed by means of a double-checking system in accordance with Annex V to the aforesaid Regulation ; Whereas the products in question exported from South Korea between 1 January 1980 and the date of entry into force of this Regulation must be set off against the quantitative limit for 1980 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION : Article 1 Importation into the United Kingdom of the products originating in South Korea specified in the Annex hereto shall be subject to the quantitative limits given in that Annex and to the provisions of Article 2 ( 1 ). Article 2 1 . Products as referred to in Article 1 , shipped from South Korea to the United Kingdom between 1 January 1980 and the date of entry into force of this Regulation, which have not yet been released for free circulation shall be so released on presentation of a bill of lading or other transport document proving that shipment actually took place during that period. 2. Imports of products shipped from South Korea to the United Kingdom after the entry into force of this Regulation shall be subject to the double ­ checking system described in Annex V to Regulation (EEC) No 3059/78 . 3 . For the purposes of applying the provisions of paragraph 2, the quantities of products shipped from South Korea on or after 1 January 1980 and released for free circulation shall be set off against the quantita ­ tive limit established for 1980 . Article 3 This Regulation shall enter into force on the second day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 July 1980 . For the Commission Ã tienne DAVIGNON Member of the Commission H OJ No L 365, 27 . 12 . 1978 , p . 1 . 2 ) OJ No L 248 , 2 . 10 . 1979, p . 1 . 5. 8 . 80 Official Journal of the European Communities No L 203/ 11 ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1980) Description Member States Units Quantitative limits from 1 January to 31 December 1980 1981 1982 100 59.08 59.08-10 ; 51 ; 61 ; 71 ; 79 Textile fabrics impregnated, coated, covered or laminated with prepara ­ tions of cellulose derivatives or of other artificial plastic materials UK Tonnes 1 000 1 060 1 124